DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 6, 8, 9 and the cancellation of claim 2.
Specification
The disclosure is accepted.
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn due to the current amendments.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that different art is relied upon which reads on the updated claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wibben (US 2010/0283322) in view of Crawford (US 2003/0016711) and Krelboim et al. (US 2019/0025406).
With respect to claim 1, Wibben teaches a method of driving an array of diodes (fig.8 rows of diodes, LEDs [0031])  comprising: charging an inductor to increase an inductor current (fig.8 #408, [0038]); driving the inductor current through a first portion of the array of diodes (fig.8 left side column of diodes, via #404c and switches under diode strings); and recirculating the inductor current through the inductor until a next charging event ([0038] when #404b and #404c are closed),  wherein driving the inductor current through the first portion of the array of diodes further comprises driving the inductor current through a column of an array of light emitting diodes ([0031]). Wibben further teaches monitoring and controlling the inductor and load currents ([0031]), but does not specify the charging ceases when the inductor current reaches a predetermined threshold OR the driving ceases prior to the inductor current reaching zero, as well as failing to teach the LEDs to be laser diodes. Crawford teaches a similar driver for strings of diodes (fig.1-5 [0008]) including the operation to include charging the inductor to a predetermined level and ceasing the diode driving prior to the inductor current reaching zero ([0052-54]), as well as the use of laser diodes ([0040]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the driving method of Wibben to include the steps of charging the inductor to a predetermined level and ceasing the driving prior to the inductor current reaching zero as demonstrated by Crawford in order to make use of an inductor capable of storing a large charge and being able to utilize only small amounts of that charge when providing only a small pulse to the diodes while retaining the ability to preserve the balance of the inductor’s charge (Crawford, [0052-54]). Further, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the laser diodes of Crawford in place of the LEDs of Wibben in order to provide a coherent light output usable in applications such as communications, material processing, time-of-flight measurement and solid-state laser pumping.
Wibben, as modified, teaches the columns/strings form the array of laser diodes (fig.8), but does not clearly teach the columns each contain rows of laser diodes. Krelboim teaches a driving system (fig.4) for laser diodes ([0045]) and that a string/column of laser diodes can be made up of a plurality of rows (fig.9b) which are connected in parallel ([0070]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Wibben and Crawford to make use of rows of laser diodes within the columns/strings of diodes as a means of producing a more closely packed array providing additional emitters (Krelboim, [0071]) allowing for increased output light as well as enabling a reduction in connection lengths to improve driving performance (Krelboim, [0071]).
With respect to claim 3, Wibben teaches recirculating the inductor current through the inductor further comprises shorting leads of the inductor through a ground ([0038], when #404b and #404c are closed the leads are shorted to ground).  
With respect to claim 4, Wibben teaches recirculating the inductor current through the inductor further comprises: closing a low-side switch coupled between a first lead of the inductor and a ground (fig.8 #404b); closing a shorting switch coupled between a second lead of the inductor and the ground (fig.8 #404c). It is unclear whether Wibben teaches opening the high-side switch coupled between a power supply and the first lead (fig.8 #404a) during the recirculating stage ([0038]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Wibben to open the high-side switch when the low-side and shorting switches are closed as having the power supply connected to ground would increase losses in the system and such an adaptation would amount to routine optimization of the system of Wibben allowing for reduced power loss in the driver (see MPEP 2144.05 II A/B).
With respect to claim 5, Wibben teaches charging the inductor to increase the inductor current ([0038]), the charging ceases when the inductor current reaches the predetermined threshold (as modified by Crawford above);Page 2 of 8Appl. No. 16/255,291 Amdt. dated February 18, 2022 Reply to Office Action of January 27, 2022driving the inductor current through a second portion of the array of diodes (fig.8 middle column of diodes), the second portion distinct from the first portion of the array of diodes (fig.8 via switch activation/deactivation under diode strings), and the driving ceases prior to the inductor current reaching zero (as modified by Crawford above); and recirculating the inductor current through the inductor (when #404b and #404c are closed, [0038]).  
With respect to claim 6, Wibben teaches driving the inductor current through the second portion of the array of diodes (fig.8 middle column) further comprises driving the inductor current through a second row of an array of diodes (as modified by Krelboim in claim 1 above).  
With respect to claim 7, Wibben teaches charging the inductor further comprises closing a first electrically controlled switch disposed between a power supply and a first lead of the inductor (fig.8 #404a); and closing a second electrically controlled switch coupled between a second lead of the inductor and a ground (fig.8 #404c, [0038]).  
With respect to claim 8, Wibben teaches driving the inductor current further comprises coupling a first lead of the inductor (fig.8 right side lead of #404 coupled when #404c is open) to the first portion of the array of diodes (fig.8 left hand column).  
With respect to claim 9, Wibben teaches driving the inductor current further comprises de-coupling a second lead of the inductor from a power supply (fig.4 #404a, [0038] second to last line).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the included PTO-892 form wherein a number of related art references have been cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828